Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on November 30, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 6, 8, 13, 15, 16 and 18 have been acknowledged. Claims 3, 10 and 20 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 6 and 7 of Remarks, filed November 30, 2021 have been fully considered. But they are not persuasive. In the previous Office Action dated on 07/23/2021, Examiner indicated the allowable subject matter of claims 3, 4, 10, 11 and 20. Those objected claims would be allowable “if rewritten in independent form including all of the limitations of the base claim and any intervening claims”. However, Applicant amended independent claims 1, 8 and 15 by adding “a selected dynamic fresh rate” and “imposing the selected refresh offset and the selected dynamic refresh rate”. Thus, those amendments did not place each independent claim in allowable form. Examiner initiated telephone interview with Applicant to discuss the issues on December 15, 2021.
Also, Applicant amended claims 1, 6, 8, 13, 15, 16 and 18 by replacing all “VR” with “extended reality”. The claim rejections are made below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	Claims 1-2, 4-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 6, 8, 13, 15, 16 and 18 recite the limitations “extended reality” displays.
	In view of specification (filed on 04/25/2017, US. Patent Application Publication: 2018/0307042 A1) of the present invention, the specification discloses virtual reality systems and multiple virtual reality “VR” displays. However, the specification never describes “extended reality displays”. Thus, the limitations recited in claims 1, 6, 8, 13, 15, 16 and 18 were not described in the specification of the present invention. 
Dependent claims 2, 4-5, 7, 9, 11-12, 14, 17 and 19 depend from independent claims 1, 8 and 15. They are rejected at least due to their respective dependencies from a rejected independent claim.

For examination purposes, the limitations are interpreted under the broadest reasonable interpretation and without incorporating limitations from the specification of the present invention. Therefore, the examiner has made the prior art rejections below based on the examiner's best understanding of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oravainen (U.S. Patent Application Publication 2017/0330496 A1).

	Regarding claim 1, Oravainen discloses a method of delivering video frame data to multiple extended reality displays, comprising: 
generating content for multiple extended reality displays (FIGS. 1, 2 and 3; paragraphs [0028]-[0029], the VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204.  More specifically, the VR engine 212 generates separate vertex data and rendering instructions for each eye (e.g., right eye vertex data and rendering instructions 302A and left eye vertex data and rendering instructions 302B); the left eye display 310B reads and displays images (e.g., left eye pixel data 304B) from the left eye framebuffer 308B, while the right eye display 310A reads and displays images (e.g., right eye pixel data 304A) from the right eye framebuffer 308A); 5 
sensing competing needs for resources with real time requirements of the multiple extended reality displays (Paragraph [0030], during operation, in the example embodiment, the adaptive rendering module 210 monitors a frame time 312 of the GPU 224.  The frame time 312 is an amount of time the GPU 224 takes to render a single image through the rendering process (e.g., from vertex data 302 to pixel data 304).  If the frame time 312 becomes too long (e.g., due to heavy processing demands), then the frame rate may drop because the frames are not ready for display at the rate necessary to maintain a target frame rate); 
determining a selected refresh offset (Paragraph [0030], in some embodiments, the adaptive rendering module 210 may additionally, or alternatively, monitor aspects of content of the rendering to determine when to take mitigating actions.  For example, if the previous frame time 312 was near a limit when it may impact the target frame rate, and the next frame includes content implicating additional computational burdens (e.g., more objects, more vertices, an image effect being enabled), then the adaptive rendering module 210 may take mitigating actions based on those aspects of content; paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for each eye such that the total number of frames generated by the GPU 224 is equivalent to twice the nominal rate (e.g., 180 fps, or 1 frame every 0.0056 seconds).  If the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224) and a selected dynamic refresh rate (Paragraph [0038], the alternating low resolution image from right eye to left eye and back again may create a flicker (e.g., at half the frame rate).  For example the nominal frame rate of 90 fps may generate a flicker at 45 fps, which can be perceived by the human eye in VR and AR applications.  However, a higher nominal frame rate of &gt;=120 fps may have flicker of roughly &gt;=60 fps, which is generally imperceptible for the human eye, or may cause less discomfort for the wearer.  As such, in some embodiments, the alternating (e.g., back and forth from a first display and a second display) of the high resolution image is done at 120 fps.  In other words, when both eyes are being refreshed at 120 fps, and when the low resolution eye is changed every other frame (e.g., 60 fps, or half the frame rate), then the flicker effect should be mitigated by the high nominal frame rate.  The alternating at 120 fps may produce a sharp image as perceived by the user 100, and the flicker would be too fast to be perceived by a human eye.  As such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology, thereby delivering more content with the same or similar computational burden) for refreshes of the multiple extended reality displays (Paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for right eye display 310A and left eye display 310B) to avoid conflict between the competing needs for resources of the multiple extended reality displays (Paragraph [0031], the rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached (e.g., below the threshold frame time)); 10 
imposing the selected refresh offset and the selected dynamic refresh rate (Paragraph [0031], if the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224.  The rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached; paragraph [0038], as such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology); and 
delivering the content to the multiple extended reality displays (Paragraph [0032], when throttling, the rendering instructions 302 sent to the GPU 224 (e.g., while the frame time 312 is above the threshold frame time) includes a reduced rendering target (e.g., reduced resolution) for one of the two eyes (i.e., for the "reduced eye"), while the other eye continues with a normal rendering target (i.e., for the "normal eye").  For example, during throttling, the adaptive rendering module 210 may alter the rendering target for the left eye of the user 100 from 4K resolution to HD resolution (e.g., 1080p, in the instructions 302B), while the rendering target for the right eye of the user 100 remains at 4K (e.g., from the instructions 302A)).
	It is noted that Oravainen does not specifically describe the refresh offset. However, Oravainen discloses that the frame time is the total number of frames generated by the GPU for both left and right display. When the output frame time increases above an acceptable time, or “threshold frame time”, the total number of frames cannot be generated based on the nominal frame rate. It can be understood that the refresh offset between the right eye frame and the left eye frame is determined when the first frame time exceeds the threshold frame time (FIG. 5; paragraphs [0042]-[0044]).
	Also, Oravainen does not user term of “dynamic” for selecting a refresh rate. However, paragraph [0038] of Oravainen describes that the low resolution image generated with nominal frame rate can be perceived by the human eye in VR and AR applications and the high resolution image generated with a higher nominal frame rate is imperceptible for the human eye, or may cause less discomfort for the wearer; then, the system can enable content to be rendered at a higher nominal frame rate with the same number of pixels processed as with nominal frame rate technology. It can be understood that the refresh rate is dynamic selected based on the image resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the 

	Regarding claim 5, Oravainen discloses everything claimed as applied above (see claim 1), and Oravainen further disclose wherein the generating the content is performed by a single GPU (FIG. 1; paragraph [0023], the adaptive rendering system may, for example, be provided by the GPU 106).

	Regarding claim 8, Oravainen discloses a method of delivering video frame data to multiple extended reality displays, comprising: 
running a first application on a computing device to generate content for multiple extended reality displays (FIGS. 1, 2 and 3; paragraphs [0028]-[0029], the VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204.  More specifically, the VR engine 212 generates separate vertex data and rendering instructions for each eye (e.g., right eye vertex data and rendering instructions 302A and left eye vertex data and rendering instructions 302B); the left eye display 310B reads and displays images (e.g., left eye pixel data 304B) from the left eye framebuffer 308B, while the right eye display 310A reads and displays images (e.g., right eye pixel data 304A) from the right eye framebuffer 308A); 
Paragraph [0030], during operation, in the example embodiment, the adaptive rendering module 210 monitors a frame time 312 of the GPU 224.  The frame time 312 is an amount of time the GPU 224 takes to render a single image through the rendering process (e.g., from vertex data 302 to pixel data 304).  If the frame time 312 becomes too long (e.g., due to heavy processing demands), then the frame rate may drop because the frames are not ready for display at the rate necessary to maintain a target frame rate); 
using the second application to determine a selected refresh offset (Paragraph [0030], in some embodiments, the adaptive rendering module 210 may additionally, or alternatively, monitor aspects of content of the rendering to determine when to take mitigating actions.  For example, if the previous frame time 312 was near a limit when it may impact the target frame rate, and the next frame includes content implicating additional computational burdens (e.g., more objects, more vertices, an image effect being enabled), then the adaptive rendering module 210 may take mitigating actions based on those aspects of content; paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for each eye such that the total number of frames generated by the GPU 224 is equivalent to twice the nominal rate (e.g., 180 fps, or 1 frame every 0.0056 seconds).  If the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224) and a selected dynamic refresh rate (Paragraph [0038], the alternating low resolution image from right eye to left eye and back again may create a flicker (e.g., at half the frame rate).  For example the nominal frame rate of 90 fps may generate a flicker at 45 fps, which can be perceived by the human eye in VR and AR applications.  However, a higher nominal frame rate of &gt;=120 fps may have flicker of roughly &gt;=60 fps, which is generally imperceptible for the human eye, or may cause less discomfort for the wearer.  As such, in some embodiments, the alternating (e.g., back and forth from a first display and a second display) of the high resolution image is done at 120 fps.  In other words, when both eyes are being refreshed at 120 fps, and when the low resolution eye is changed every other frame (e.g., 60 fps, or half the frame rate), then the flicker effect should be mitigated by the high nominal frame rate.  The alternating at 120 fps may produce a sharp image as perceived by the user 100, and the flicker would be too fast to be perceived by a human eye.  As such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology, thereby delivering more content with the same or similar computational burden) for refreshes of the multiple extended reality 15displays (Paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for right eye display 310A and left eye display 310B) to avoid conflict between the competing needs for resources of the Paragraph [0031], the rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached (e.g., below the threshold frame time)); 
imposing the selected refresh offset and the selected dynamic refresh rate (Paragraph [0031], if the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224.  The rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached; paragraph [0038], as such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology); and 
delivering the content to the multiple extended reality displays (Paragraph [0032], when throttling, the rendering instructions 302 sent to the GPU 224 (e.g., while the frame time 312 is above the threshold frame time) includes a reduced rendering target (e.g., reduced resolution) for one of the two eyes (i.e., for the "reduced eye"), while the other eye continues with a normal rendering target (i.e., for the "normal eye").  For example, during throttling, the adaptive rendering module 210 may alter the rendering target for the left eye of the user 100 from 4K resolution to HD resolution (e.g., 1080p, in the instructions 302B), while the rendering target for the right eye of the user 100 remains at 4K (e.g., from the instructions 302A)). 20 
	It is noted that Oravainen does not specifically describe the refresh offset. However, Oravainen discloses that the frame time is the total number of frames generated by the GPU for both left and right display. When the output frame time increases above an acceptable time, or “threshold frame time”, the total number of frames cannot be generated based on the nominal frame rate. It can be understood that the refresh offset between the right eye frame and the left eye frame is determined when the first frame time exceeds the threshold frame time (FIG. 5; paragraphs [0042]-[0044]).
	Also, Oravainen does not user term of “dynamic” for selecting a refresh rate. However, paragraph [0038] of Oravainen describes that the low resolution image generated with nominal frame rate can be perceived by the human eye in VR and AR applications and the high resolution image generated with a higher nominal frame rate is imperceptible for the human eye, or may cause less discomfort for the wearer; then, the system can enable content to be rendered at a higher nominal frame rate with the same number of pixels processed as with nominal frame rate technology. It can be understood that the refresh rate is dynamic selected based on the image resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that Oravainen disclose “a selected refresh offset and a selected dynamic refresh rate”.

Regarding claim 12, Oravainen discloses everything claimed as applied above (see claim 8), and Oravainen further disclose wherein the application is run by a single GPU (FIGS. 1 and 2; paragraph [0023], the adaptive rendering system may, for example, be provided by the GPU 106; paragraphs [0028]-[0029], the VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204).

	Regarding claim 15, Oravainen discloses a virtual reality computing system, comprising: 
a computing device (FIGS. 1 and 2; paragraph [0017], head-mounted display (HMD) 102; paragraph [0024], an adaptive rendering system 200 that includes components “a VR interaction device 202, a VR display device 204, and one or more VR input devices 206” similar to the HMD 102); 
a processor (FIG. 2; GPU 224) operable to perform instructions to generate content for multiple extended reality displays (FIG. 3; paragraph [0028], the VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204), to sense for competing needs for resources with real time requirements of the multiple extended reality displays (Paragraph [0030], during operation, in the example embodiment, the adaptive rendering module 210 monitors a frame time 312 of the GPU 224.  The frame time 312 is an amount of time the GPU 224 takes to render a single image through the rendering process (e.g., from vertex data 302 to pixel data 304).  If the frame time 312 becomes too long (e.g., due to heavy processing demands), then the frame rate may drop because the frames are not ready for display at the rate necessary to maintain a target frame rate), if competing needs for resources with real time 20requirements are sensed (Paragraph [0030], in some embodiments, the adaptive rendering module 210 may additionally, or alternatively, monitor aspects of content of the rendering to determine when to take mitigating actions.  For example, if the previous frame time 312 was near a limit when it may impact the target frame rate, and the next frame includes content implicating additional computational burdens (e.g., more objects, more vertices, an image effect being enabled), then the adaptive rendering module 210 may take mitigating actions based on those aspects of content), to determine a selected refresh offset (Paragraph [0030], in some embodiments, the adaptive rendering module 210 may additionally, or alternatively, monitor aspects of content of the rendering to determine when to take mitigating actions.  For example, if the previous frame time 312 was near a limit when it may impact the target frame rate, and the next frame includes content implicating additional computational burdens (e.g., more objects, more vertices, an image effect being enabled), then the adaptive rendering module 210 may take mitigating actions based on those aspects of content; paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for each eye such that the total number of frames generated by the GPU 224 is equivalent to twice the nominal rate (e.g., 180 fps, or 1 frame every 0.0056 seconds).  If the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224) and a selected dynamic refresh rate (Paragraph [0038], the alternating low resolution image from right eye to left eye and back again may create a flicker (e.g., at half the frame rate).  For example the nominal frame rate of 90 fps may generate a flicker at 45 fps, which can be perceived by the human eye in VR and AR applications.  However, a higher nominal frame rate of &gt;=120 fps may have flicker of roughly &gt;=60 fps, which is generally imperceptible for the human eye, or may cause less discomfort for the wearer.  As such, in some embodiments, the alternating (e.g., back and forth from a first display and a second display) of the high resolution image is done at 120 fps.  In other words, when both eyes are being refreshed at 120 fps, and when the low resolution eye is changed every other frame (e.g., 60 fps, or half the frame rate), then the flicker effect should be mitigated by the high nominal frame rate.  The alternating at 120 fps may produce a sharp image as perceived by the user 100, and the flicker would be too fast to be perceived by a human eye.  As such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology, thereby delivering more content with the same or similar computational burden) for refreshes of the multiple Paragraph [0031], in the example embodiment, the adaptive rendering module 210 instructs the GPU 224 to output frames at a nominal rate (e.g., a target frame rate of 90 fps, or 1 frame every 0.011 seconds) for right eye display 310A and left eye display 310B) to avoid conflict between the competing requests for resources of the multiple extended reality displays (Paragraph [0031], the rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached (e.g., below the threshold frame time)), to impose the selected refresh offset and the selected dynamic refresh rate (Paragraph [0031], if the output frame time 312 increases above an acceptable time, or "threshold frame time" (e.g., a pre-determined threshold, such as the maximum time required to maintain the nominal frame rate), the adaptive rendering module 210 reacts by modifying subsequent rendering instructions 302 sent to the GPU 224.  The rendering instructions 302 for one or more of the eyes are modified (e.g., throttled) in order to, for example, help the GPU 224 to reduce the output frame time 312 until the frame time 312 returns to a time that allows the nominal frame rate to be reached; paragraph [0038], as such, this enables content to be rendered at a high rate (e.g., 120 fps) with the same number of pixels processed as with current 90 fps technology), and to deliver the content to the multiple extended reality displays (Paragraph [0032], when throttling, the rendering instructions 302 sent to the GPU 224 (e.g., while the frame time 312 is above the threshold frame time) includes a reduced rendering target (e.g., reduced resolution) for one of the two eyes (i.e., for the "reduced eye"), while the other eye continues with a normal rendering target (i.e., for the "normal eye").  For example, during throttling, the adaptive rendering module 210 may alter the rendering target for the left eye of the user 100 from 4K resolution to HD resolution (e.g., 1080p, in the instructions 302B), while the rendering target for the right eye of the user 100 remains at 4K (e.g., from the instructions 302A)).
	It is noted that Oravainen does not specifically describe the refresh offset. However, Oravainen discloses that the frame time is the total number of frames generated by the GPU for both left and right display. When the output frame time increases above an acceptable time, or “threshold frame time”, the total number of frames cannot be generated based on the nominal frame rate. It can be understood that the refresh offset between the right eye frame and the left eye frame is determined when the first frame time exceeds the threshold frame time (FIG. 5; paragraphs [0042]-[0044]).
	Also, Oravainen does not user term of “dynamic” for selecting a refresh rate. However, paragraph [0038] of Oravainen describes that the low resolution image generated with nominal frame rate can be perceived by the human eye in VR and AR applications and the high resolution image generated with a higher nominal frame rate is imperceptible for the human eye, or may cause less discomfort for the wearer; then, the system can enable content to be rendered at a higher nominal frame rate with the same number of pixels processed as with nominal frame rate technology. It can be understood that the refresh rate is dynamic selected based on the image resolution. Therefore, it would have been obvious to a person of ordinary skill in the art before the 

	Regarding claim 16, Oravainen discloses everything claimed as applied above (see claim 15), and Oravainen further disclose comprising the multiple extended reality displays (FIGS. 1 and 2; paragraph [0024], the adaptive rendering system 200 includes a VR display device 204. In some embodiments, the VR display device 204 may be similar to the visor 108; paragraph [0018], the HMD 102 also includes a display device 118 that renders graphics (e.g., virtual objects) onto the visor 108.  As such, the visor 108 acts as a "screen" or surface on which the output of the display device 118 appears, and through which the wearer 100 experiences virtual content.  In some embodiments, the HMD 102 may present two different projections via the visor (e.g., one for each eye); FIG. 3 shows right eye display 310A and left eye display 310B).

	Regarding claim 17, Oravainen discloses everything claimed as applied above (see claim 15), and Oravainen further disclose wherein the processor comprises a CPU, a GPU or a combined CPU and GPU (FIG. 2; paragraph [0025], the VR interaction device 202 includes a memory 220, one or more CPUs 222, and one or more GPUs 224).

Claims 2, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oravainen (U.S. Patent Application Publication 2017/0330496 A1) in view of Hicks et al (U.S. Patent Application Publication 2018/0075820 A1).

	Regarding claim 2, Oravainen discloses everything claimed as applied above (see claim 1), and Oravainen discloses that the adaptive rendering module may alternate the reduced eye every pre-determined number of frames (e.g., every other frame, or every two frames, or every 5 frames) (Paragraph [0037]).
	However, Oravainen does not specifically disclose wherein the resources comprise computation for rendering and asynchronous time warp requests.  
	In the similar field of endeavor, Hicks discloses (Abstract, a wearable display enhances rendering when attached to a tethered computer.  In one example a process includes determining a position and an orientation of a wearable computing device, sending the determined position and orientation to a tethered computer, receiving a frame at the wearable computing device from the tethered computer, the frame being one of a sequence of frames of a video sequence corresponding to a view of a scene in response to the determined position and orientation, displaying the received frame on a display of the wearable computing device …) wherein the resources comprise computation for rendering and asynchronous time warp requests (Paragraphs [0034]-[0038], FIG. 2 is a process flow diagram of rendering a scene on a tethered HMD or other virtual display.  In this example, the system responds to head motions to change the scene that is viewed by the user of the HMD by changing the scene that was rendered by the tethered computer; the HMD may optionally determine updated orientation information at 218 from the IMU of the HMD and apply the updated information for a local time warp operation.  At 214 local processing is performed on the received frames by the HMD which may include a time warp on the received frame and generating additional in between frames to increase the frame rate. In one example, an asynchronous time warp may be performed depending on the particular implementation.  This time warp may be used to accommodate updates to the eye or head position that have occurred since the frame was rendered by the tethered PC and may additionally improve the effective frame rate by repeating the original frame, modified by continuous updates based on changes to the users eye/head position).  
	Oravainen and Hicks are analogous art because both pertain to utilize the multiple virtual displays. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the virtual content rendering instructions taught by Oravainen using the concept of Hicks’ wearable display enhanced rendering method which generates additional frames to increase the frame rate based on the head movements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of Hicks to obtain the invention as specified in claim.
	
Regarding claim 4,  Oravainen discloses that the adaptive rendering module may alternate the reduced eye every pre-determined number of frames (e.g., every other frame, or every two frames, or every 5 frames) (Paragraph [0037]).

	In the similar field of endeavor, Hicks discloses (Abstract, a wearable display enhances rendering when attached to a tethered computer.  In one example a process includes determining a position and an orientation of a wearable computing device, sending the determined position and orientation to a tethered computer, receiving a frame at the wearable computing device from the tethered computer, the frame being one of a sequence of frames of a video sequence corresponding to a view of a scene in response to the determined position and orientation, displaying the received frame on a display of the wearable computing device …) wherein the resources comprise computation for rendering and asynchronous time warp requests (Paragraphs [0034]-[0038], FIG. 2 is a process flow diagram of rendering a scene on a tethered HMD or other virtual display.  In this example, the system responds to head motions to change the scene that is viewed by the user of the HMD by changing the scene that was rendered by the tethered computer; the HMD may optionally determine updated orientation information at 218 from the IMU of the HMD and apply the updated information for a local time warp operation.  At 214 local processing is performed on the received frames by the HMD which may include a time warp on the received frame and generating additional in between frames to increase the frame rate. In one example, an asynchronous time warp may be performed depending on the particular implementation.  This time warp may be used to accommodate updates to the eye or head position that have occurred since the frame was rendered by the tethered PC and may additionally improve the effective frame rate by repeating the original frame, modified by continuous updates based on changes to the users eye/head position).  
	Oravainen and Hicks are analogous art because both pertain to utilize the multiple virtual displays. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the virtual content rendering instructions taught by Oravainen using the concept of Hicks’ wearable display enhanced rendering method which generates additional frames to increase the frame rate based on the head movements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of Hicks to obtain the invention as specified in claim.

	Regarding claim 9, Oravainen discloses everything claimed as applied above (see claim 8), and Oravainen discloses that the adaptive rendering module may alternate the reduced eye every pre-determined number of frames (e.g., every other frame, or every two frames, or every 5 frames) (Paragraph [0037]).
	However, Oravainen does not specifically disclose wherein the resources comprise computation for rendering and asynchronous time warp requests. -18- 160305  
	In the similar field of endeavor, Hicks discloses (Abstract, a wearable display enhances rendering when attached to a tethered computer.  In one example a process includes determining a position and an orientation of a wearable computing device, sending the determined position and orientation to a tethered computer, receiving a frame at the wearable computing device from the tethered computer, the frame being one of a sequence of frames of a video sequence corresponding to a view of a scene in response to the determined position and orientation, displaying the received frame on a display of the wearable computing device …) wherein the resources comprise computation for rendering and asynchronous time warp requests-18-160305 (Paragraphs [0034]-[0038], FIG. 2 is a process flow diagram of rendering a scene on a tethered HMD or other virtual display.  In this example, the system responds to head motions to change the scene that is viewed by the user of the HMD by changing the scene that was rendered by the tethered computer; the HMD may optionally determine updated orientation information at 218 from the IMU of the HMD and apply the updated information for a local time warp operation.  At 214 local processing is performed on the received frames by the HMD which may include a time warp on the received frame and generating additional in between frames to increase the frame rate. In one example, an asynchronous time warp may be performed depending on the particular implementation.  This time warp may be used to accommodate updates to the eye or head position that have occurred since the frame was rendered by the tethered PC and may additionally improve the effective frame rate by repeating the original frame, modified by continuous updates based on changes to the users eye/head position).  
	Oravainen and Hicks are analogous art because both pertain to utilize the multiple virtual displays. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the virtual content rendering instructions taught by Oravainen using the concept of Hicks’ wearable display enhanced rendering 

	Regarding claim 11, Oravainen discloses that the adaptive rendering module may alternate the reduced eye every pre-determined number of frames (e.g., every other frame, or every two frames, or every 5 frames) (Paragraph [0037]).
	However, Oravainen does not specifically disclose wherein the resources comprises computation for rendering and asynchronous time warp requests.
	In the similar field of endeavor, Hicks discloses wherein the resources comprises computation for rendering and asynchronous time warp requests (Paragraphs [0034]-[0038], FIG. 2 is a process flow diagram of rendering a scene on a tethered HMD or other virtual display.  In this example, the system responds to head motions to change the scene that is viewed by the user of the HMD by changing the scene that was rendered by the tethered computer; the HMD may optionally determine updated orientation information at 218 from the IMU of the HMD and apply the updated information for a local time warp operation.  At 214 local processing is performed on the received frames by the HMD which may include a time warp on the received frame and generating additional in between frames to increase the frame rate. In one example, an asynchronous time warp may be performed depending on the particular implementation.  This time warp may be used to accommodate updates to the eye or head position that have occurred since the frame was rendered by the tethered PC and may additionally improve the effective frame rate by repeating the original frame, modified by continuous updates based on changes to the users eye/head position).  
	Oravainen and Hicks are analogous art because both pertain to utilize the multiple virtual displays. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the virtual content rendering instructions taught by Oravainen using the concept of Hicks’ wearable display enhanced rendering method which generates additional frames to increase the frame rate based on the head movements. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of Hicks to obtain the invention as specified in claim.

Claims 6-7, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oravainen (U.S. Patent Application Publication 2017/0330496 A1) in view of O’Neal et al (U.S. Patent Application Publication 2008/0246771 A1).

	Regarding claim 6, Oravainen discloses everything claimed as applied above (see claim 1), and Oravainen further disclose that the adaptive rendering system includes one or more GPUs and the adaptive rendering system may be provided by the GPU (FIG. 1; paragraphs [0018] and [0023]).
	However, Oravainen does not specifically disclose wherein the generating the content for multiple extended reality displays comprises generating the content for one 
	In the similar field of endeavor, O’Neal discloses (Abstract, a graphics processing system and method for displaying an image having first and second graphics processors coupled together.  A main display device is coupled to the first graphics processor.  Secondary display devices are coupled to the second graphics processor.  The first and second graphics processors are operable to share processing for displaying the image on the main display, or the first graphics processor is operable to process a main portion of the image for displaying the main portion of the image on the main display and the second graphics processor is operable to process secondary portions of the image for displaying the secondary portions of the image on the secondary display devices) wherein the generating the content for multiple extended reality displays (FIG. 2; paragraph [0015], an embodiment of an IHS 100 having graphics processing units (GPU) 130 and 134 electrically coupled to the memory I/O hub 104 using PEG links 132 and 136 respectively.  GPU generally refers to a complete graphics subsystem having a graphics processing unit application specific integrated circuit, local frame buffer memory, regulators and peripheral electronics. The graphics processing unit generates the graphics image and outputs the computer generated images on the display. Thus, the display devices can be interpreted as the virtual displays) comprises generating the content for one of the multiple extended reality displays using a GPU (Paragraph [0015], the IHS 100 has a main display device 138 electrically connected to the GPU 130 using a video link 140; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 130 processes the data and send the data to the display devices 138) and -17-160305generating or delivering the content for another of the multiple extended reality displays using another GPU (Paragraph [0015], in addition, a left display device 142 and a right display device 146 are electrically connected to the GPU 134 using video links 144 and 148 respectfully.; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 134 process the data and send the data to the display devices 142, 146 via the video links 144, 148 respectively).  
	Oravainen and O’Neal are analogous art because both pertain to utilize the multiple virtual displays. Oravainen disclose the adaptive rendering system including more GPUs. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the adaptive rendering system taught by Oravainen using the concept of O’Neal’s graphics processing system and method to configure each graphics processing unit (GPU) connected to the different display device in order to generate and delivers the contents to each display separately. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of O’Neal to obtain the invention as specified in claim.

	Regarding claim 7, the combination of Oravainen in view of O’Neal discloses everything claimed as applied above (see claim 6).

In the similar field of endeavor, O’Neal discloses wherein the GPU is configured as a master and the another GPU 5 is configured as a slave such that the master controls the selected refresh offset of frames generated or delivered by the slave GPU (FIGS. 2 and 4; paragraph [0019], to reconfigure the system In 166, the GPU 130 and GPU 134 work together via the Dual Gfx link 150 to drive the main display device 138 as a combined "dual graphics" unit where GPU 130 is a single frame buffer master device controlling GPU 134 as a slave device).
It is noted that O’Neal does not disclose the master GPU controlling the selected refresh offset of frames. However, Oravainen disclose the adaptive rendering system including more GPUs and the adaptive rendering system may be provided by the GPU. In additional, Oravainen discloses that “the adaptive rendering module 210 and the VR engine 212 include computer-executable instructions residing in the memory 220 that are executed by the CPU 222 and optionally with the GPU 224 during operation” (FIG. 2; paragraph [0027]). During the operation, “The VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204” (Paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the adaptive rendering system taught by Oravainen using the concept of O’Neal’s graphics 

	Regarding claim 13, Oravainen discloses everything claimed as applied above (see claim 8), and Oravainen further disclose that the adaptive rendering system includes one or more GPUs and the adaptive rendering system may be provided by the GPU (FIG. 1; paragraphs [0018] and [0023]).
	However, Oravainen does not specifically disclose wherein the generating the content for multiple extended reality displays comprises generating the content for one of the multiple extended reality displays using a GPU and generating or delivering the content for another of the multiple extended reality displays using another GPU.
	In the similar field of endeavor, O’Neal discloses (Abstract, a graphics processing system and method for displaying an image having first and second graphics processors coupled together.  A main display device is coupled to the first graphics processor.  Secondary display devices are coupled to the second graphics processor.  The first and second graphics processors are operable to share processing for displaying the image on the main display, or the first graphics processor is operable to process a main portion of the image for displaying the main portion of the image on the main display and the second graphics processor is operable to process secondary portions of the image for displaying the secondary portions of the image on the secondary display devices) wherein the generating the content for multiple extended reality displays (FIG. 2; paragraph [0015], an embodiment of an IHS 100 having graphics processing units (GPU) 130 and 134 electrically coupled to the memory I/O hub 104 using PEG links 132 and 136 respectively.  GPU generally refers to a complete graphics subsystem having a graphics processing unit application specific integrated circuit, local frame buffer memory, regulators and peripheral electronics. The graphics processing unit generates the graphics image and outputs the computer generated images on the display. Thus, the display devices can be interpreted as the virtual displays) comprises generating the content for one of the multiple extended reality displays using a GPU Paragraph [0015], the IHS 100 has a main display device 138 electrically connected to the GPU 130 using a video link 140; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 130 processes the data and send the data to the display devices 138) and generating or delivering the content for another of the multiple extended reality displays using another GPU (Paragraph [0015], in addition, a left display device 142 and a right display device 146 are electrically connected to the GPU 134 using video links 144 and 148 respectfully.; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 134 process the data and send the data to the display devices 142, 146 via the video links 144, 148 respectively).  


	Regarding claim 14, the combination of Oravainen in view of O’Neal discloses everything claimed as applied above (see claim 13).
However, Oravainen does not specifically disclose wherein the GPU is configured as a master and the another GPU is configured as a slave such that the master controls the selected refresh offset of frames generated or delivered by the slave GPU. 15  25 
In the similar field of endeavor, O’Neal discloses wherein the GPU is configured as a master and the another GPU is configured as a slave such that the master controls the selected refresh offset of frames generated or delivered by the slave GPU 1525 (FIGS. 2 and 4; paragraph [0019], to reconfigure the system In 166, the GPU 130 and GPU 134 work together via the Dual Gfx link 150 to drive the main display device 138 as a combined "dual graphics" unit where GPU 130 is a single frame buffer master device controlling GPU 134 as a slave device).
It is noted that O’Neal does not disclose the master GPU controlling the selected refresh offset of frames. However, Oravainen disclose the adaptive rendering system including more GPUs and the adaptive rendering system may be provided by the GPU. In additional, Oravainen discloses that “the adaptive rendering module 210 and the VR engine 212 include computer-executable instructions residing in the memory 220 that are executed by the CPU 222 and optionally with the GPU 224 during operation” (FIG. 2; paragraph [0027]). During the operation, “The VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation to the user 100 on the display device 204” (Paragraph [0028]). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the adaptive rendering system taught by Oravainen using the concept of O’Neal’s graphics processing system and method to configure one of GPUs as a master to execute the instructions of “the VR engine 212” for controlling the image rendering and another GPU as slave to execute the instructions for rendering the image for one display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of O’Neal to obtain the invention as specified in claim.

	Regarding claim 18, Oravainen discloses everything claimed as applied above (see claim 15), and Oravainen further disclose that the adaptive rendering system 
	However, Oravainen does not specifically disclose wherein the computing device comprises another processor wherein the processor generates the content for one of the multiple extended reality displays and the another processor generates or delivers the content for 5another of the multiple extended reality displays. 
	 In the similar field of endeavor, O’Neal discloses (Abstract, a graphics processing system and method for displaying an image having first and second graphics processors coupled together.  A main display device is coupled to the first graphics processor.  Secondary display devices are coupled to the second graphics processor.  The first and second graphics processors are operable to share processing for displaying the image on the main display, or the first graphics processor is operable to process a main portion of the image for displaying the main portion of the image on the main display and the second graphics processor is operable to process secondary portions of the image for displaying the secondary portions of the image on the secondary display devices) wherein the computing device (FIG. 2; paragraph [0015], an embodiment of an IHS 100 having graphics processing units (GPU) 130 and 134 electrically coupled to the memory I/O hub 104 using PEG links 132 and 136 respectively.  GPU generally refers to a complete graphics subsystem having a graphics processing unit application specific integrated circuit, local frame buffer memory, regulators and peripheral electronics. The graphics processing unit generates the graphics image and outputs the computer generated images on the display. Thus, the display devices can be interpreted as the virtual displays) comprises another processor wherein the processor generates the content for one of the multiple extended reality displays (Paragraph [0015], the IHS 100 has a main display device 138 electrically connected to the GPU 130 using a video link 140; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 130 processes the data and send the data to the display devices 138) and the another processor generates or delivers the content for 5another of the multiple extended reality displays (Paragraph [0015], in addition, a left display device 142 and a right display device 146 are electrically connected to the GPU 134 using video links 144 and 148 respectfully; paragraph [0017], after receiving image data from the processor 102 and/or the memory I/O hub 104, the GPU 134 process the data and send the data to the display devices 142, 146 via the video links 144, 148 respectively).  
	Oravainen and O’Neal are analogous art because both pertain to utilize the multiple virtual displays. Oravainen disclose the adaptive rendering system including more GPUs. It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the adaptive rendering system taught by Oravainen using the concept of O’Neal’s graphics processing system and method to configure each graphics processing unit (GPU) connected to the different display device in order to generate and delivers the contents to each display separately. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Oravainen according to the relied-upon teachings of O’Neal to obtain the invention as specified in claim.

	Regarding claim 19, the combination of Oravainen in view of O’Neal discloses everything claimed as applied above (see claim 18).
However, Oravainen does not specifically disclose wherein the processor is configured as a master and the another processor is configured as a slave such that the master controls the selected refresh offset of frames generated or delivered by the slave processor.
In the similar field of endeavor, O’Neal discloses wherein the processor is configured as a master and the another processor is configured as a slave such that the master controls the selected refresh offset of frames generated or delivered by the slave processor (FIGS. 2 and 4; paragraph [0019], to reconfigure the system In 166, the GPU 130 and GPU 134 work together via the Dual Gfx link 150 to drive the main display device 138 as a combined "dual graphics" unit where GPU 130 is a single frame buffer master device controlling GPU 134 as a slave device).
It is noted that O’Neal does not disclose the master GPU controlling the selected refresh offset of frames. However, Oravainen disclose the adaptive rendering system including more GPUs and the adaptive rendering system may be provided by the GPU. In additional, Oravainen discloses that “the adaptive rendering module 210 and the VR engine 212 include computer-executable instructions residing in the memory 220 that are executed by the CPU 222 and optionally with the GPU 224 during operation” (FIG. 2; paragraph [0027]). During the operation, “The VR engine 212 outputs vertex data and rendering instructions 302A, 302B (collectively, rendering instructions 302) to the GPU 224 that instruct the GPU 224 on how to render the data into an image for presentation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/           Primary Examiner, Art Unit 2616